Citation Nr: 0215218	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  The propriety of the initial 10 percent evaluation for 
the service-connected post operative degenerative joint 
disease of the right knee.  

3.  The propriety of the initial 10 percent evaluation for 
the service-connected post operative instability of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1967.  

This matter was originally before the Board of Veteran's 
Appeals (the Board) on appeal from a rating decision dated in 
December 1999 by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina, which 
denied the benefits sought on appeal.  

In April 2001, the Board remanded the matter to the RO 
requesting that the RO apply the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) to the facts of the case, as discussed further below.  
Moreover, in light of an initial review of the evidence, the 
Board found that additional development of the medical 
evidence was warranted and it was suggested that the RO apply 
specific regulations regarding musculoskeletal disabilities 
in adjudicating the veteran's claim.  

By a rating decision in October 2001 the RO granted service 
connection for degenerative joint disease of the left knee.  
Therefore, the claim for service connection for aleft knee 
disability has been resolved and is no longer before the 
Board.   

In December 1999, the RO granted service connection for the 
veteran's right knee disability.  The grant of service 
connection was based on a finding that the veteran has 
postoperative residuals in the right knee manifested by 
degenerative joint disease. The RO further determined that 
the disability warranted a 10 percent rating under the 
criteria for traumatic arthritis in Diagnostic Code 5010. The 
10 percent rating was made effective December 4, 1998.

In March 2002, the RO reviewed the initial grant of service 
connection for the veteran's right knee disability.  The RO 
decided that the disability included two separate elements--
first, degenerative joint disease, and second, instability.  
In the decision of March 2002, the RO determined that the 
instability warranted a separate, additional rating under the 
criteria for knee impairment in Diagnostic Code 5257.  The 
10-percent rating based on instability was also made 
effective December 4, 1998.

As the two ratings for the right knee represent different 
aspects of the right knee disability for which service 
connection was granted in the rating action of December 1999, 
both ratings are included in the appeal to the Board.  Thus, 
the issues are those listed on the title page.  The RO has 
completed the action requested in the Remand of April 2001 
and returned the veteran's case to the Board.  


FINDINGS OF FACT

1.  With doubt resolved in the veteran's favor, the veteran 
has diabetes mellitus that began in active service.  

2.  Throughout the period from the grant of service 
connection to the present, the veteran's service-connected 
post operative degenerative joint disease of the right knee 
has been manifested by advanced osteoarthritis with marked 
medial joint space narrowing producing pain at the end of 
range of motion with flexion to 100 degrees and extension to 
0 degrees.  

3.  Throughout the period from the grant of service 
connection to the present, the service-connected knee 
disorder includes instability without objective evidence of 
subluxation of the right knee with flare-ups and repeated 
use.  


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus is due to disease 
incurred in service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303(d) (2001).  

2.  For the entire rating period, the criteria for an 
evaluation in excess of 10 percent for the service-connected 
post operative degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. 3.321(b)(1); Part 4 and §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code (DC) 5010 (2001).  

3.  For the entire rating period, the criteria for an 
evaluation of 20 percent for the service-connected 
instability of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
3.321(b)(1); Part 4 and §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code (DC) 5257 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asserted that his diabetes mellitus had its 
inception during service, and that his service-connected 
right knee disability is more disabling than the assigned 
evaluations would suggest.  It is requested that there be 
application of 38 C.F.R. § 4.7 (2001) to the increased rating 
issue and resolution of reasonable doubt in his favor under 
38 C.F.R. § 4.3 (2001) regarding all issues.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the two issues 
remaining on appeal.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a copy of the December 1999 initial 
rating decision at issue here with a letter that month 
setting forth what was decided, how the decision was made, 
the evidence reviewed, and what the veteran should do if he 
thought the decision was wrong.  He was provided a toll free 
telephone number in the event he had any question whatsoever.  

After the veteran filed a notice of disagreement with the 
decision later that month, he was furnished a statement of 
the case (SOC) in January 2000.  The SOC included a list of 
the evidence considered, the pertinent law and regulations, 
the decision made on his claim, and the reasons for the 
decision.  

In March 2000, the veteran submitted his appeal on VA Form 9.  
His representative made written arguments the following 
month.  In April 2000, he was advised that his case was being 
transferred to the Board.  He was advised how he could submit 
additional evidence, if any, directly to the Board and the 
address for this was also provided.  

After the representative made written arguments in November 
2000, the Board remanded the case to the RO for further 
action.  In the Remand of April 2001 the Board informed the 
veteran of the evidence of record and what evidence was 
necessary to support a favorable decision.  In applying the 
VCAA to the facts of the case on initial review, the Board 
requested that the RO obtain additional medical evidence, 
including scheduling the veteran for a special medical 
examination.  

In April 2001, the RO forwarded a letter to the veteran 
describing the impact of the VCAA on his claim.  He was 
informed what evidence was necessary to support the claim, 
what VA was prepared to do to assist him in obtaining 
evidence, where and when evidence should be sent, and what 
had been accomplished to date regarding evidence development.  
The veteran was again provided a toll free telephone number 
if he had any question whatsoever.  

Thereafter, the veteran was scheduled for a special medical 
examination which was completed in July 2001.  In October 
2001, the veteran was informed of the favorable decision 
regarding service connection for left knee disability 
secondary to right knee disability.  In March 2002, the 
veteran was provided a copy of the rating decision that month 
granting service connection for instability of the right knee 
and a supplemental statement of the case (SSOC) further 
reflecting the evidence considered, the pertinent law and 
regulations, the decision made, and the reasons and bases for 
the decision.  

In September 2002, the local representative made written 
arguments on the merits.  Also that month the RO notified the 
veteran that his case was being transferred to the Board.  He 
was again advised how he could submit additional evidence, if 
any, directly to the Board and the address for this was also 
provided.  In October 2002, the national representative again 
made written arguments supportive of the claim on the merits.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a recent complete 
medical examination, during which all of his records were 
reviewed.  In addition, the examiner responded to numerous 
questions posed by the RO when the RO scheduled the veteran 
for the examination.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim and has been 
encouraged to do so.  On the basis of review of the claims 
folder, including all presentations by the veteran and his 
representative, there is no indication that the veteran has 
further evidence or argument to submit.  

In summary, the veteran has been made aware of the 
information and evidence needed to substantiate his claim, 
and he has been notified of the information and evidence the 
Board obtained and of what portion of the information and 
evidence he needed to provide.  Therefore, further 
development to meet the requirements of the VCAA is not 
necessary.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Pertinent law and regulations

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  

The regulations clearly provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.  

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the period 
in question.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

According to the applicable regulations, a 10 percent 
evaluation is warranted for slight impairment of either knee, 
including recurrent subluxation or lateral instability.  A 20 
percent evaluation requires moderate impairment and a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
Part 4, Code 5257 (2001).  

According to 38 C.F.R. Part 4, Code 5260 (2001), a 10 percent 
evaluation requires limitation of flexion to 45 degrees; a 20 
percent evaluation requires limitation to 30 degrees; and 30 
percent requires limitation to 15 degrees.  

According to 38 C.F.R. Part 4, Code 5261 (2001), a 10 percent 
evaluation requires limitation of extension to 10 degrees; a 
20 percent evaluation requires limitation to 15 degrees; a 30 
percent evaluation requires limitation to 20 degrees; a 40 
percent evaluation requires limitation to 30 degrees; and a 
50 percent evaluation requires limitation to 45 degrees.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010. Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  


Factual Background

The veteran's service medical do not include any references 
to treatment for diabetes mellitus.  The service medical 
records in the claims folder, however, do not appear to be 
complete.  The RO has made requests for additional service 
medical records, but hey are apparently not available.

On examination for the VA in October 1999, the history was 
recorded that the veteran had had three surgical procedures 
on the right knee; that he was able to perform activities of 
daily living other than those requiring any prolonged walking 
or climbing; and that he had been employed as a computer 
engineer for 35 years.  He did not require any assistive 
devices.  His gait was normal.  He had limited function of 
standing and walking and fatigued very easily.  The knee 
showed no heat, redness, swelling, effusion, drainage or 
abnormal movement.  X-rays of the right knee showed advanced 
osteoarthritis with marked medial joint space narrowing.  
Flexion of the right knee was to 105 degrees with pain 
starting at 80 degrees.  Extension was 0 degrees.  There was 
pain and fatigue, but there was no weakness or lack of 
endurance.  The Drawer and McMurray's tests were normal.  The 
diagnosis was status post cruciate ligament tear with repair, 
now with traumatic arthritis.  

On examination for the VA in July 2001, the veteran provided 
the history that his diabetes was diagnosed as early as 1966 
while he was in the service; that vigorous tolerance tests 
were performed; that he was not put on any medication; and 
that it was diet-controlled.  Reportedly, in 1985 he had to 
start taking oral medication, Glyburide, 10 mg, twice a day 
which he had continued to the time of the examination.  

On examination of the knees, the veteran was described as 
being obviously quite sedentary in his activities.  He 
complained of pain, weakness, stiffness, swelling, 
inflammation, instability, dislocation, locking, fatigue, and 
lack of endurance.  In describing the effects of this, he 
related that he was unable to perform any form of long 
walking due to instability and he had to be very careful on 
stairways.  This was described as a constant problem which 
was distressing.  He had no constitutional symptoms of joint 
disease.  The examined reviewed the veteran's service records 
including the report of an examination in February 1964 
noting a tear of the medial collateral ligaments, old, of the 
right knee.  He was also noted to have had surgery of the 
right knee in 1963.  In April 1965 there was a little laxity 
of the collateral and cruciate ligaments of the right knee.  
In June 1966 he was noted to have popping in his right knee 
and he was placed on quad exercises with thirty pounds.  

Notes reviewed by the examiner in 2001 from an Orthopedic 
Clinic in California reflected that in March 1976 the veteran 
had a positive drawer sign on the right.  He had a diagnosis 
of unstable right knee with a laxity of the medial, 
collateral and anterior cruciate ligaments.  He was declared 
unfit for duty and surgical reconstruction was thought to 
help, but would not give complete stability.  He was 
scheduled for surgery in November 1966, which the veteran 
reported was carried out, but there were no notes on this.  
In June 1966 the veteran was seen by a physician who made a 
note of internal derangement of the right knee with atrophy 
of the quadriceps and right leg weakness, but released to 
full duty.  In March 1967 there was a notation reflecting 
range of motion of the right knee of 0-115°, with anterior 
cruciate and medial collateral ligaments moderately lax.  The 
knees were described as quite stable in full extension.  In 
June 1967 the right knee had a 3+ anterior drawer sign with 
no valgus instability.  The impression was unstable right 
knee secondary to cruciate laxity.  In September 1967 he was 
declared fit for duty with an L3 profile.  

In October 1999 the veteran was evaluated at the New Hanover 
Medical Group where a diagnosis was made of traumatic 
arthritis with flexion of 105° with pain at 80°, and 
extension full at 0°.  There was pain and fatigue, but no 
weakness or lack of endurance.  The drawer and McMurray's 
tests both were within normal limits bilaterally.  There was 
an x-ray diagnosis at that time showing: 1. Osseous 
demineralization.  2. Advanced osteoarthritis  with marked 
medial  joint  space narrowing of the right knee.  It was 
noted that the veteran walked, but that this was limited.  He 
drove a car.  He was able to shop, but this was limited.  He 
was able to take out trash.  He did not push a lawn mower or 
garden.  Reportedly, he had extreme difficulty climbing 
stairs.  He never attempted anything over a dozen steps.  The 
veteran was currently employed.  His height was 74 inches; 
his weight was 286 pounds.  

There was no sign of any abnormal weightbearing such as 
calluses or unusual shoe wear.  He used no assistive device 
for ambulation.  He displayed rather marked muscle atrophy of 
both thighs with no discernible difference in the two.  The 
examiner opined based on what the veteran reported about his 
activity, that this was disuse atrophy of both thighs and 
lower legs.  

The veteran had very limited function of standing or walking 
because of pain in his knees more so in the right than the 
left and advanced osteoarthritis with marked medial joint 
space narrowing of the right knee by X-ray with normal gait 
and instability of the right knee.  The sensory examination 
was within normal limits. Deep tendon reflexes were within 
normal limits.  Motor strength and power were within normal 
limits.  There was no evidence of heat, redness, swelling, 
effusion, or drainage.  There was abnormal movement and some 
instability of the right knee with weakness.  There was some 
limited range of motion due to pain.  There was crepitus 
beneath the right patella on flexion and extension when 
moving the knee.  Drawer test and McMurray's test were 
positive on the right.  

The diagnoses were diabetes mellitus; non-insulin-dependent 
with objective factors of serum glucose high at 291 and 
urinalysis high with glucose of 3+; and postoperative 
degenerative joint disease of the right knee.  

In response to questions posed by the RO regarding whether it 
is least likely or not that the diabetes mellitus had its 
onset during the veteran's military service, the examiner 
opined that there was no documentation in the records that 
were available for review, but that the veteran states that 
they performed glucose tolerance tests on him while in the 
service; that therefore it is more likely than not that the 
onset was while he was in the service, and that this was 
controlled with diet.  

In describing the effects of the knee condition upon the 
veteran's usual occupation and daily activity, the examiner 
stated that the veteran, because of his degenerative joint 
disease of the knees, would have great difficulty, nearly 
impossible, with any sports activities requiring him to be on 
his feet; and that he is limited in the amount that he can 
stand or walk or be on his feet in any sort of activity 
because of pain and instability of the right knee.  

The examiner reported that there was pain at the end of range 
of motion of the right knee; that there was pain and 
limitation of motion with loss of muscle of the lower 
extremities due to disuse; that there was also fatigability 
and lack of endurance as well as weakness present; that 
subluxation was not demonstrated, but that there is moderate 
lateral instability of the right knee; that the right knee 
was limited to 100 flexion and 0 extension; that the symptoms 
of weakness, fatigability and instability are from 
weightbearing alone and movement no matter how great the 
flexion is with the pain beginning at 100° of flexion on the 
right; that it is more likely than not that the pain 
significantly limits the functional ability when having 
flare-ups and when being repeatedly used over a period of 
time with in terms of degrees of additional range of motion 
about a ten degree loss of the right knee; that there is 
visible evidence of pain in that the veteran grimaces beyond 
100° on the right; that there is obvious atrophy of the 
quadriceps bilaterally and of similar degrees which was more 
likely than not attributable to the service-connected right 
knee disorder to a great extent; and that due to the 
aggravation there is about a ten percent increase in loss of 
flexion.  The examiner further indicated that there is no 
subluxation demonstrated, but there is moderate instability 
of the right knee.

X-rays revealed moderately severe osteoarthritis of the knee 
joint that predominates in the medial compartment, which is 
irregularly narrowed.  There is a free osteochondral bone 
fragment noted within the lateral compartment.  There are 
also changes of moderate patellar chondromalacia.  The 
impressions were moderately severe osteoarthritis of the left 
knee with the more pronounced changes in the medial 
compartment and osteochondral bone fragment in the lateral 
compartment with features of patellar chondromalacia. 

Analysis

Service Connection for Diabetes Mellitus

The record includes medical reports that conclusively 
establish that the veteran has diabetes mellitus.  Thus, the 
question that needs to be resolved is when the diabetes 
mellitus began.

The service medical records do not include references to 
diabetes mellitus, but the incompleteness of the evidentiary 
record must be taken into account.  Despite the RO's efforts 
to locate the veteran's complete service medical records, all 
the veteran's service medical records are not available.  
Thus, some of the service medical records have apparently 
been lost while in the custody of the government.  In view of 
the fact that the records are incomplete through no fault of 
the veteran, due consideration must be given to other 
evidence concerning the time of onset of the disease.

When the veteran had his VA examination in July 2001, he told 
the examining physician that his diabetes was first found in 
service in 1966, at which time the disease was treated by 
dietary controls.  In 1985, according to the veteran's 
account, the disease progressed to the point at which oral 
medication was required.  The examining physician clearly 
found the veteran's account consistent with medical 
principles, as the examination report includes a diagnosis of 
diabetes mellitus, along with a medical opinion that "it is 
more likely than not" that the time of onset of the diabetes 
mellitus was while the veteran was in service.

The examiner's conclusion that diabetes mellitus began in 
service is based on the history provided by the veteran.  
However, the complete service medical records are 
unavailable, and the veteran's account is uncontradicted 
medical reports.  Furthermore, the report of the July 2001 
examination demonstrates that the physician who examined the 
veteran found that the veteran's account was medically 
plausible.  The only evidence that is negative with regard to 
whether the disease began in service is the time that elapsed 
between the veteran's completion of active service and the 
date he filed his application for service connected 
disability compensation.  Active service ended in 1967 and 
the veteran filed his claim in 1998.  Under these 
circumstances, there is some doubt as to the factual question 
regarding the time of onset of the diabetes mellitus.  
Nonetheless, the evidence supporting a finding of service 
incurrence is at least as significant as the evidence 
contradicting such a finding.  As doubt must be resolved in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the record in this case supports a finding that the veteran's 
diabetes mellitus began in service.  Therefore, service 
connection must be granted for the diabetes mellitus.

Increased Rating for Joint Disease of the Right Knee

The Board's reasoning as to why the veteran is not entitled 
to a higher rating for right knee degenerative joint disease 
is derived from the criteria in Diagnostic Codes (DC) 5010 
and 5003, 38 C.F.R. § 4.71a, which are applicable to 
arthritis due to trauma. Under Diagnostic Code 5003, 
degenerative arthritis of the knee established by X-ray 
findings is rated on the basis of limitation of motion under 
Diagnostic Codes 5260 and 5261.  When, however, the 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. 

According to the report of the examination of July 2001, the 
veteran had full extension of the right knee (i.e. extension 
to 0 degrees).   Although there was limitation of flexion, 
the veteran, according to the examination report, was able to 
flex the right knee to 100 degrees.  Under Diagnostic Code 
5261, a compensable rating is not warranted for limitation of 
extension unless extension is limited to 10 degrees, while 
extension limted to 5 degrees warrants a noncompensable 
rating.  Under Diagnostic Code 5261, a compensable rating is 
not warranted for limitation of flexion, unless flexion is 
limited to 45 degrees, while limitation of flexion to 60 
degrees warrants a noncompensable rating.  Thus, the 
veteran's range of motion of the right knee, which is from 0 
degrees to 100 degrees, does not warrant a compensable 
rating.   

The medical reports show, however, that the veteran has what 
has been termed advanced arthritis of the right knee joint, a 
single joint.  Under these circumstances, the separately 
assigned 10 percent disability rating for arthritis is 
designed to compensate him for the level of pain and any 
consequent impact on his employment which he currently 
experiences.  Therefore, it is the judgment of the Board that 
at no time during the pendency of this appeal have the 
veteran's service-connected degenerative changes of the right 
knee warranted an evaluation in excess of 10 percent.

Increased Rating for Instability of the Right Knee

The RO has assigned the veteran a separate, additional rating 
based on instability of the right knee.  Therefore, the Board 
must address the question of whether, under the criteria 
applicable to instability of the knee, a rating higher than 
10 percent is warranted. 

Based on the medical evidence pertaining to the functioning 
of the veteran's knee, the instability in the right knee 
joint warrants an initial rating of 20 percent rather than 10 
percent.  The objective evidence demonstrates that the 
veteran suffers from what would more appropriately be termed 
moderate impairment of the knee including instability under 
Diagnostic Code 5257 (2001).

According to the recent examination report, the veteran has 
an unstable right knee.  However, a rating in excess of 20 
percent under this Diagnostic Code is not appropriate.  
First, as the examination report shows, there is no 
subluxation.  And second, the examinaer who observed the 
functioning of the knee in July 2001 characterized the 
lateral instability as "moderate."  Under the criteria in 
Code 5257, a 30 percent rating is applicable when the 
subluxation and instability are severe.   As it is clear that 
the subluxation and instability are not more than moderate, a 
rating higher than 20 percent is not warranted.  

In essence, it is the judgment of the Board that the 
objective evidence reflects moderate right knee impairment 
under Diagnostic Code 5257 in addition to the existence of 
postoperative degenerative changes of the right knee assigned 
a separate 10 percent disability evaluation during the entire 
rating period under consideration here pursuant to the 
decision in Fenderson v. West, 12 Vet. App. 119 (1999).  

Inasmuch as the evidence does not show that the veteran 
misses work because of his service-connected disabilities, 
the record does not reflect that the service-connected 
disabilities produce marked interference with employment that 
manifests itself in ways that are not contemplated in the 
rating schedule.  Also, there are no unusual manifestations 
regarding the veteran's service-connected disabilities.  In 
the absence of medical evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e. interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 (2001) 
relating to extraschedular evaluations are not applicable 
here.  

The objective findings are clear and do not more nearly 
approximate those warranting a higher rating than the 
separate 10 and 20 percent ratings resulting from this 
decision.  38 C.F.R. § 4.7 (2001).  The Board has considered 
the doctrine of reasonable doubt finding the preponderance of 
the evidence against a higher rating for degenerative 
changes, but warranting a higher rating for instability with 
resolution of any doubt in the veteran's favor.  38 C.F.R. 
§ 3.102 (2001).  


ORDER

Service connection for diabetes mellitus is granted.  

A rating higher than 10 percent for right knee degenerative 
joint disease is denied.  

A 20 percent disability evaluation for the service-connected 
postoperative right knee instability is granted, subject to 
the applicable regulations governing the payment of monetary 
benefits.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

